AFFIRMED; Opinion Filed October 30, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00714-CR

                               LONNIE JACK LEE, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80965-2012

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Evans

       Appellant Lonnie Jack Lee appeals from the judgment adjudicating him guilty of

aggravated robbery. In a single issue, appellant contends there was insufficient evidence to

support the jury’s conclusion that the complainant suffered serious bodily injuries. Finding no

merit in appellant’s argument, we affirm the trial court’s judgment.

                                         BACKGROUND

       On December 31, 2011, appellant went to the hotel room of Ferris Michael Short with

his friends Summer and Megan. Tonya Pauley, who was inside the room with Short, testified

that the door got kicked in and appellant, Summer and Megan rushed into the room. Pauley

further testified that appellant punched Short in the face and knocked his dentures out while

Megan and Summer ransacked the room for Short’s money and drugs. Pauley also testified that

appellant kicked Short in the face and Short became unconscious.
       Dr. Joshua James, Short’s facial trauma surgeon, also testified at the trial. Dr. James

testified that Short was referred to him because of the facial fractures which Short had sustained.

Dr. James performed surgery to put Short “back together” by correcting the fractures and placing

permanent titanium plates in his jaw. Dr. James testified that Short’s injuries qualified as serious

bodily injuries because they could cause “protracted loss or impairment of function of the jaw,

the jaw joint; the nerves that go through and travel through the jaw; the teeth that set within those

certain areas of the jaw; the risk of permanent infection or malunion, which means the jaw

doesn’t actually ever heal appropriately, which can lead to dentition problems; problems with

mastication, or chewing; and swallowing.”

       Short testified that he has numbness and paralysis on one side of his face which has

resulted in uncontrollable drooling as well as difficulty with chewing and swallowing. He

further testified that he suffers from daily pain and permanent disfigurement because his face

sags to one side.

       The jury found appellant guilty of aggravated robbery and assessed a punishment of forty

years’ confinement. Appellant filed a timely notice of appeal.

                                             ANALYSIS

       In his sole issue, appellant contends that the evidence is insufficient to support the jury’s

determination that Short suffered serious bodily injury as a result of appellant’s conduct.      We

disagree.

       We apply the appropriate legal sufficiency standard of review. See Jackson v. Virginia,

443 U.S. 307, 319 (1979); Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011). In a

legal sufficiency review, “we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Adames, 353 S.W.3d at 860. This standard “recognizes the trier of

                                                –2–
fact’s role as the sole judge of the weight and credibility of the evidence after drawing reasonable

inferences from the evidence.” Id. We measure the sufficiency of the evidence by the elements

of the offense as defined by a hypothetically correct jury charge. See id. (citing Malik v. State,

953 S.W.2d 234, 240 (Tex. Crim. App. 1997)).

       The jury convicted appellant of aggravated robbery which occurs when a person commits

robbery and he causes serious bodily injury to another. TEX. PENAL CODE ANN. § 29.03 (West

2011). The Texas Penal Code defines a serious bodily injury as a “bodily injury that creates a

substantial risk of death or that causes death, serious permanent disfigurement, or protracted loss

or impairment of the function of any bodily member or organ.” TEX. PENAL CODE ANN.

§ 1.07(46) (West 2013).

       We described above the serious injuries sustained by Short whom appellant struck and

kicked. Short was knocked unconscious; transported to the hospital; referred to a facial trauma

surgeon; and underwent surgery for placement of permanent titanium plates in his jaw. Over a

year later, Short testified at trial that he still experiences daily pain as well as numbness and

paralysis on one side of his face resulting in uncontrollable drooling and difficulty with chewing

and swallowing. The State argues Shorts’ injuries constitute serious bodily injury. We have

held that injuries such as Short suffered constituted serious bodily injury. See Tucker v. State,

No. 05-01-01899-CR, 2002 WL 32397713, at *1–2 (Tex. App.—Dallas Oct. 30, 2002, no pet.)

(not designated for publication) (affirming jury’s decision that defendant caused a serious bodily

injury when he fractured victim’s jaw and she was restricted to a liquid diet for three weeks and

had pain for a month); see also Johnson v. State, Nos. 03-03-00259-CR, 03-03-00260-CR, 2004
WL 314937, at *1 (Tex. App.—Austin Feb. 20, 2004, no pet.) (mem. op., not designated for

publication) (victim suffered a protracted impairment of her mouth and jaw as result of blows

inflicted by appellant resulting in a serious bodily injury), Williams v. State, No. 06-10-00156-

                                                –3–
CR, 2011 WL 808957, at *2–3 (Tex. App.—Texarkana Feb. 28, 2011, no pet.) (mem. op., not

designated for publication) (sufficient evidence for jury to conclude that the significant

impairment of the function of victim’s jaw for four to five months constituted a protracted

impairment of a bodily function resulting in a serious bodily injury). Thus, we agree with the

State that appellant’s conduct resulted in serious bodily injury to Short and we overrule

appellant’s sole issue.

                                         CONCLUSION

       We resolve appellant’s issue against him and affirm the trial court’s judgment.



                                                           / David Evans/
                                                           DAVID EVANS
                                                           JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130714F.U05




                                              –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LONNIE JACK LEE, Appellant                         On Appeal from the 416th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-00714-CR        V.                       Trial Court Cause No. 416-80965-2012.
                                                   Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of October, 2014.




                                             –5–